 

Where Food Comes From 10-K [wfcf-10k_123117.htm]

EXHIBIT 10.10

 



FIRST AMENDMENT TO LEASE AGREEMENT

This First Amendment to Lease Agreement (the "First Amendment ") is entered into
as of this______day of July, 2017 (the "Effective Date"), by and between Move
LLC, a Colorado limited liability company (the "Landlord") and Where Food Comes
From, Inc., a Colorado corporation (the " Tenant").

RECITALS

This First Amendment is made with respect to the following facts:

A.       Landlord and Tenant entered into a Lease Agreement (the " Lease") dated
April 14, 2015, pertaining to the lease of approximately 8,127 rentable square
feet on the fourth (4th) floor, identified as Suite 400 (the "Original
Premises"), located in the real property commonly known as 202 6th Street,
Castle Rock, CO 80104 (the "Building").

B.       Tenant warrants that it is now in possession of the Premises and that
the Lease is valid and presently in full force and effect.

C.       Tenant desires, and Landlord is willing, to amend the Lease to, among
other things, expand the Premises in accordance with the terms and conditions of
this First Amendment.

AMENDMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Landlord and Tenant hereby
agree as follows:

1.       Defined Terms. All initially capitalized terms used herein and not
otherwise expressly defined in this First Amendment shall have the meanings
given to such terms in the Lease.

2.       Premises. As of the Effective Date, the Original Premises shall be
expanded to include approximately 7,674 rentable square feet on the third (3rd)
floor, identified as Suite 300 (the "Expansion Premises"), as generally shown on
the Site Plan attached hereto as Exhibit A. Hereinafter the Original Premises
and Expansion Premises shall be collectively known as the "Premises" and include
a total of 15,801 rentable square feet.

3.       Expansion Possession Date. The Possession Date of the Expansion
Premises (the "Expansion Possession Date" is August 1, 2017.

4.       Expansion Commencement Date. The Commencement Date of the Expansion
Premises (the "Expansion Commencement Date" shall be one hundred twenty days
(120) following the Expansion Possession Date, or when Tenant occupies the
Expansion Premises, whichever occurs first. Tenant shall have no obligation to
pay Rent on the Expansion Premises during the period between the Expansion
Possession Date and the Expansion Commencement Date.

5.       Rent. The Minimum Rent for the Premises shall be as set forth below:

Months Price per RSF Monthly Minimum Rent Annual Minimum Rent 12/01/2017 -
07/31/2018 $20.60 $27,125.05 $325,500.60 08/01/2018 - 07/31/2019 $21.22
$27,941.44 $335,297.22 08/01/2019 - 07/31/2020 $21.86 $28,784.16 $345,409.86
08/01/2020 - 07/31/2021 $22.52 $29,653.21 $355,838.52

 

6.       Expansion Construction Allowance. Landlord shall provide Tenant a
tenant improvement allowance (the "Expansion Construction Allowance") of up to
thirty and 00/100 dollars ($30.00) per rentable square feet of the Expansion
Premises, which equals two hundred thirty thousand two hundred twenty and 00/100
dollars ($230,220.00). The Expansion Construction Allowance shall be paid to
Tenant by Landlord in accordance with Exhibit C, Provisions Relating to
Construction of the Premises (the "Work Letter") of the Lease. This Expansion
Construction Allowance is offered as an incentive to take possession of the
Expansion Premises not as a loan or to be in anyway repaid except in the event
of default of the Lease and/or First Amendment during the Lease Term.

 

65

 



7.       Brokerage Fee. Landlord shall not pay any Brokerage Fee in connection
with this First Amendment.

8.       Effect of Amendment. Except as expressly amended hereby, the Lease
shall continue in full force and effect and unamended. In the event of any
conflict or inconsistency between the provisions of the Lease and this First
Amendment, the provisions of this First Amendment shall control in all
instances.

9.       Binding Effect. This First Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

10.        Severability; Conflicts. In the event that any one or more of the
provisions of this First Amendment shall for any reason be held to be invalid or
unenforceable, the remaining provisions of this First Amendment shall be
unimpaired, and shall remain in full force and effect and be binding upon the
parties hereto.

11.       Headings. The paragraph headings that appear in this First Amendment
are for purposes of convenience of reference only and are not in any sense to be
construed as modifying the substance of the paragraphs in which they appear.

12.       Counterparts. This First Amendment may be executed in one or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered electronically and, upon receipt, shall be deemed originals and
binding upon the parties hereto. Without limiting or otherwise affecting the
validity of executed copies hereof that have been delivered electronically, the
parties will deliver originals as promptly as possible after execution.

13.       Governing Law. This First Amendment shall be governed by and construed
in accordance with the laws of the State of Colorado.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.

LANDLORD:

 

MOVE LLC,

a Colorado limited liability Company

 

By: /s/ Doug Decker

Name: Doug E Decker

Title: Member

 

TENANT:

 

WHERE FOOD COMES FROM, INC,

a Colorado Corporation

 

By: /s/ Dannette Henning

Name: Danette Henning

Title: CFO

 

 

66

 

 

EXHIBIT A

 

SITE PLAN

 

 

 

 



 

67

